ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND * OF MARYLAND

Misc. Docket AG
No. 19
September Term, 2014

V.
IN THE CIRCUIT COURT FOR
PRINCE GEORGE’S COUNTY

Case No. CAEl4—17139

SEAN A. VARNADO

********

*********************************************

M

The Court of Appeals of Maryland, having considered the Joint Petition for Indeﬁnite
Suspension By Consent of the Attorney Grievance Commission of Maryland and the
Respondent, Sean A. Varnado, Esq., in which Petitioner and Respondent agreed that Respondent
violated Rules 1.15(b), and 8.4(a) and (d) of the Maryland Lawyers’ Rules of Professional
Conduct as well as Maryland Rules 16-607 and 16-609, (no client trust funds were involved in
the misconduct underlying these violations), it is this 1_s_t day of December, 2014

ORDERED, that Respondent be, and hereby is Indeﬁnitely Suspended from the practice
of law in the State of Maryland; and it is further

ORDERED, that the Respondent shall not apply for reinstatement of his right to practice
law earlier than ninety (90) days from the commencement of the suspension; and it is further

ORDERED, that, the Clerk of this Court shall remove the name of Sean A. Varnado
from the register of attorneys in the Court and certify that fact to the Client Protection Fund of
the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with

Maryland Rule l6-772(d).

/s/ Glenn T. Harrell Jr.
Senior Judge